KIRKPATRICK, Chief Judge.
On August 24, 1947, a cargo of baled goatskins belonging to the plaintiff was discharged at Philadelphia from the S. S. Manipur, the vessel sailing on the following day. The plaintiff was promptly notified of arrival and the cargo was placed in the pier leased and operated by Philadelphia Piers, Inc., one of the defendants, on the first floor, for temporary storage. On August 30 there was a heavy rainstorm during which the wind shifted and for a short period a good deal of rain was blown through one of the doors of the pier, which had been left open by the pier company’s employees. As a result, the goatskins were soaked and badly damaged.
The plaintiff brought this civil action against both the operator of the pier and the vessel.
Negligence and liability on the part of the pier company follow from the finding that its employees failed to close the cargo door. The evidence docs not convict the other defendant, the shipowner, of negligence. The pier had a good reputation with shipping companies and the protection which it offered to goods stored in it was in every way adequate. In this case, there was a very heavy downpour but the wind was not exceptionally high and if the door had been properly closed, the amount of rain water which might have come in under it would not have been sufficient to cause more than trivial damage to cargoes stored where this one was placed, 20 feet from the door. In storing the cargo, dunnage was not used but it would have been advantageous only if the negligence of the pier company in leaving the door open had been anticipated, and there is no reason why it should have been.
I find that the defendant, Philadelphia Piers, Inc., is liable in damages to the plaintiff in the amount of $4,55K.35 and that the defendant, Thos. & Jno. Brocklebank, Ltd., is not liable to the plaintiff.
Judgment accordingly.